MEMORANDUM **
Blanca Olivia Perez-Mendez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we deny the petition for review.
Substantial evidence supports the agency’s determination that Perez-Mendez *670did not show the Salvadoran government was unwilling or unable to protect her from domestic violence at the hands of her husband, and thus did not show past persecution or a well-founded fear of future persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir.2005). We therefore uphold the agency’s denial of asylum and withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1254-55 (9th Cir.2003) (standard for withholding is more stringent than standard for asylum).
We do not consider the due process contentions Perez-Mendez set forth for the first time in her reply brief because she did not raise them in her opening brief. See Bazuaye v. INS, 79 F.3d 118, 120 (9th Cir.1996) (per curiam) (declining to reach issue raised for the first time in the reply brief).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.